Motion for leave to appeal as poor persons granted only insofar as to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, and upon typewritten or mimeographed appellants’ points, upon condition that the appellants serve one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellants’ points on the attorney for the respondent and file 6 typewritten copies or 19 mimeographed copies of both the record on appeal and appellants’ points with this court. Concur — Botein, P. J., Breitel, Rabin, Yalente and Stevensj JJ.